Donnie Ray Wesley v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-110-CR
No. 10-03-111-CR

     DONNIE RAY WESLEY,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court Nos. 32,083 and M0123-02
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Donnie Ray Wesley perfected these appeals from orders revoking his community supervision
for burglary of a habitation and assault.  The court sentenced him to eight years and one year
respectively for these offenses.
      Wesley has now filed motions to dismiss his appeals.  Rule of Appellate Procedure 42.2(a)
provides:
At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).
      We have not issued decisions in these appeals.  Wesley personally signed the motions.  The
Clerk of this Court has sent duplicate copies to the trial court clerk.  See id.; McClain v. State,
17 S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  Accordingly, Wesley’s
appeals are dismissed.
                                                                   PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeals dismissed
Opinion delivered and filed May 7, 2003
Do not publish
[CR25]